Citation Nr: 0623898	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted service connection for PTSD, and assigned a 30 
percent rating effective from the date of receipt of the 
claim for service connection.  The RO issued a notice of the 
decision in July 2003, and the veteran timely filed a Notice 
of Disagreement (NOD) in October 2003, seeking a higher 
initial rating for his PTSD.  Subsequently, in April 2004 the 
RO provided a Statement of the Case (SOC), which continued 
the 30 percent evaluation, and thereafter, in May and 
December 2004, the veteran timely filed a substantive appeal.  
The RO provided a Supplemental Statement of the Case (SSOC) 
and issued another decision, which continued the veteran's 30 
percent rating, in September 2004.

On appeal, the Board remanded this case in March 2006 to 
afford the veteran an opportunity to participate in a Travel 
Board hearing.  Such a hearing was held in May 2006, where 
the veteran presented as a witness.  As the directives in the 
Remand order have been fulfilled, the Board proceeds with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The issue of entitlement to an extraschedular rating for PTSD 
under 38 C.F.R. § 3.321(b)(1) is addressed in the REMAND 
appended to the decision below.  This matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due forgetting to complete tasks, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social and work 
relationships; the preponderance of the evidence is against 
a finding of PTSD manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial schedular rating of 50 percent 
for PTSD, but no more than 50 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, Social 
Security Administration records and records held by any 
Federal agency, as well as its obligation to make reasonable 
efforts to obtain relevant records not held by the Federal 
Government, such as private medical records and records from 
current or former employers, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  

The Board also notes that in response to the veteran's 
October 2003 claim for a rating in excess of 30 percent, the 
RO supplied a letter, dated June 2004, which reiterated the 
information contained in the July 2003 correspondence and 
further explained that the veteran must submit evidence 
showing that his service-connected PTSD had increased in 
severity.  This correspondence also described that such 
supporting evidence could take the form of recent treatment 
records with findings, results and diagnoses, as well as 
personal statements or statements from others attesting to a 
worsening of his PTSD.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but the July 2003 and 
June 2004 letters did not provide him with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the RO provided full Dingess 
notice on these elements in a May 2006 correspondence, thus 
curing any prior defect in notice.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2003 RO decision that is the subject of this appeal in its 
July 2003 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a July 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.





II. Law and Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Code 
a 30 percent rating is awarded for "[o]ccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A veteran will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

b. Fenderson Appeal
In the instant case, the veteran has challenged the RO's 
initial disability rating for his PTSD, as opposed to having 
filed a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  
                                                                          
In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  In 
addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the veteran's PTSD symptoms warrant a 
higher rating of 50 percent, as he has exhibited occupational 
and social impairment with reduced reliability and 
productivity because of poor motivation, depressed mood, 
failing to complete tasks and difficulty in fostering 
effective social and professional relationships.  The Board 
also concludes that the preponderance of the evidence is 
against a rating in excess of 50 percent. 

a. Factual Background 

2003 Records
In July 2003, the veteran submitted to a VA examination to 
assess his PTSD.  The examiner reviewed the claims file prior 
to the examination, and noted that at that time, the veteran 
lived with his sister.  The veteran discussed his history of 
drug and alcohol abuse as well as his work history, which 
included a two-year position as a stage manager and an off-
and-on position as a designer and technician for a local 
stage company.  He indicated that he had also previously 
worked in construction and had engaged in a few odd jobs.  

The veteran reported having difficulty in relationships with 
an inability to get close to others or to discuss his war 
experiences.  He also disclosed that he experienced 
nightmares, flashbacks, avoidant behavior, interpersonal 
difficulties, hypervigilance, depression and anxiety, anger, 
irritability, intrusive thoughts, as well as disturbances in 
sleep and appetite.  The veteran expressed that he had no 
social life and few friends, which caused him to spend most 
time alone.  

In assessing the veteran, the examiner noted that he arrived 
on time and appeared to be well groomed, neatly dressed, 
pleasant, cooperative, and well related with good eye 
contact.  The veteran displayed an anxious and depressed 
affect with a constricted range, but his thought processes 
were goal directed.  His thought form was within normal 
limits and its content intact.  The veteran conveyed a past 
history of passive suicidal ideation, but none at the time of 
the examination, and he denied experiencing hallucinations, 
delusions and homicidal thoughts.  His judgment and insight 
were good and he was oriented x 3.  The examiner adjudged the 
veteran to be capable of managing his own financial affairs.        

In light of the examination and veteran's reported history, 
the examiner diagnosed the veteran with PTSD and assigned him 
a global assessment functioning (GAF) score of 55.  The 
psychiatrist also determined that the veteran had intense 
interpersonal difficulties, which rendered him unable to 
sustain any type of intimate relationship outside the family 
unit, and limited social support.  The examiner further 
commented that the veteran had occupational problems, as 
reflected by a spotty work history, although she noted that 
he had held jobs in the past within the realm of performing 
arts.  The examiner adjudged the veteran to be capable of 
working in some capacity.             

An August 2003 correspondence from a Vet Center Readjustment 
Counselor noted the veteran's PTSD history as well as his 
symptoms of intrusive thoughts, nightmares, sleep 
disturbances, isolation and rage.  The Counselor also 
asserted his impression that such symptoms rendered the 
veteran unable to maintain employment or interpersonal 
relationships for over 20 years.  The veteran conveyed 
similar sentiments in a December 2003 letter, where he also 
complained of short-term memory loss.  

2004 Records
In a May 2004 correspondence, the veteran indicated that he 
did not have the ability to cope with stress or maintain a 
job, and that he experienced panic attacks.  

In July 2004 the veteran underwent a VA medical examination 
for his claim for increased compensation.  The veteran 
reported having nightmares, flashbacks, hypervigilance and 
easy startle reflex almost every night, which he 
characterized as moderate to severe in intensity.  He also 
indicated that he has difficulty sustaining employment, but 
had worked in the arts and entertainment in the past.  The 
veteran stated that he subsisted at that time by performing 
odd jobs.  With respect to his interpersonal relationships, 
the veteran conveyed that he spoke with his sister, who lived 
in another state, and lived with a female friend.  He had 
never married and had completed a high school education.  The 
veteran reported having abused alcohol and drugs in the past.  

Upon examination, the examiner noted that the veteran was 
cooperative with a depressed mood and blunted affect.  He 
displayed normal speech and exhibited no appreciable 
problems.  His thought process and content were normal, and 
he had no suicidal or homicidal ideation.  The veteran 
further appeared to be oriented to person, place and time and 
his insight and judgment were fair, as was his impulse 
control.  

The VA examiner conveyed that the veteran could hold odd 
jobs, but not a regular position.  He further noted that the 
veteran appeared to be isolative with a minimal social 
network.  The examiner assessed the veteran's GAF score at 
45, which reflects the presence of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), and reiterated that while the veteran had 
difficulty working, his psychiatric problems did not prevent 
him from obtaining a job.  He adjudged the veteran to be 
competent.  

A July 2004 affidavit from the veteran's former employer 
conveys that the veteran worked for him from 1993 to 1997, 
beginning as an assistant, then as a wedding photographer and 
finally as a videotape editor.  The employer noted that the 
veteran often times did not complete the required tasks and 
produced errors.  Eventually, the employer terminated the 
veteran's employment due to his inability to finish projects 
in a timely manner and up to quality standards. 

In another July 2004 affidavit, the veteran's female friend 
stated that they have cohabitated since December 2003.  She 
indicated that he is moody, quiet and irritable, and that he 
does not communicate unless she asks him a question or he 
wants to speak.  He has never called this companion by her 
first name and does not make simple decisions, such as what 
to eat, or contribute to household chores.  The companion 
further stated that the veteran always leaves things undone 
and that he has little motivation.  She noted that since the 
Iraq war the veteran has become more withdrawn and isolated, 
and that he cannot concentrate or remember the simplest 
things, even after she tells him multiple times.  The 
companion also indicated that the veteran tends to function 
well within normal everyday activities but that new 
situations and changes scare him.  

The veteran submitted to another VA examination in September 
2004.  In this examination report, the examiner noted the 
veteran complained of nightmares, flashbacks, intrusive 
thoughts, depression, anxiety, lack of motivation, and 
hyperstartle reflex.  The examiner recorded that the veteran 
had not been able to hold a job since his separation 
examination and that he had used drugs until 1991.  He also 
noted that the veteran had never been hospitalized for PTSD 
nor taken any medication for it, although he had engaged in 
individual therapy from 1999 to 2003.  The veteran apparently 
had had suicidal ideation at some point in the past, but none 
recently and no history of homicidal or suicidal behavior.   

Upon examination, the examiner observed that the veteran was 
cooperative during the interview, alert and oriented x 3.  He 
exhibited a neutral mood and constricted affect.  The veteran 
displayed spontaneous, goal-directed and relevant speech with 
adequate judgment, and he denied any hallucinations or 
delusions.     

Based on these observations and the veteran's history, the VA 
examiner diagnosed the veteran with PTSD and provided a 
global assessment functioning (GAF) score of 50.  The 
psychiatrist also noted that the veteran was willing to begin 
taking medication for his disorder.

Also in September 2004, a VA social worker who interviewed 
the veteran reported that the veteran complained of night 
sweats, nightmares, bad dreams and visual hallucinations of 
the atrocities he witnessed in Vietnam.  The social worker 
conveyed the veteran's belief that his PTSD was interfering 
with his relationship with his female friend, as he was 
isolated, withdrawn, felt numb and avoided contact with 
others for fear of hurting them or himself being hurt.  The 
veteran also described his PTSD symptoms as worsening, as 
reflected by an inability to concentrate or stay focused and 
by irritability, anger and rage.  The veteran denied any 
suicidal ideas, plans, intentions or concerns, past or 
present. 

October 2004 VA medical reports disclose that the veteran 
continued to complain of being edgy and of having many 
nightmares, bad dreams and flashbacks.  He also described 
participating in verbal altercations with other people and 
apprised the examiner that he sought to avoid crowds for fear 
of harming someone or getting harmed himself.  At this time, 
the veteran reported feelings of anxiety, depression, anger, 
mistrust and restlessness.  He denied suicidal or homicidal 
ideation.  

A December 2004 VA medical notation discusses the veteran's 
report that he had experienced increased depression and 
irritability and lacked energy or motivation to do anything.  
The veteran displayed a neutral mood and broad affect at this 
time and had no psychotic fractures, suicidal or homicidal 
thoughts.  

Another December 2004 VA note conveys the veteran's account 
that he continued to have difficulty interacting with others 
and often felt on edge and irritable.  At this time, the 
veteran expressed his concern about maintaining control as 
well as a willingness to try medication.  The veteran 
described a good relationship with his girlfriend, who the 
veteran characterized as supportive and encouraging.  The 
examiner described the veteran as alert and oriented with 
fair insight and judgment.  The veteran had no suicidal or 
homicidal thoughts.

In his December 2004 substantive appeal, the veteran asserted 
that his PTSD symptoms continued to worsen, with an inability 
to concentrate or focus, persistent nightmares about combat 
occurring 3-4 times weekly, lack of self confidence, trigger 
temper, exaggerated responses, low energy, and inability to 
recall instructions or directions, and flashbacks.

2005 Records
In April 2005, the veteran elected to participate in a 45-day 
PTSD Residential Rehabilitation Program at a VA hospital, 
which included individual and group therapy, patient 
education and recreational therapy.  Upon his April 2005 
admission, the veteran complained of depression, isolation, 
poor sleep, intrusive thoughts, flashbacks, nightmares, 
anger, survivor guilt, hypervigilance and startle response.  

The 2005 report noted that the veteran had 13 years of 
education and that he had worked as a stage manager and 
photographer for 15 years, but had not been   employed since 
the early 1990s due to his caretaking of ill relatives.  This 
report further conveyed that the veteran had never been 
married, although he currently had a female friend, and that 
his last suicidal thought had taken place 20 years before.  
It was also noted in the report that the veteran had a 
history of alcohol and drug abuse.

At the time of admission the veteran appeared to be dressed 
appropriately with good hygiene, fair eye contact and no 
psychomotor abnormalities.  He behaved cooperatively during 
the admission interview and displayed speech at the normal 
rate, volume, articulation and coherence.  The veteran 
exhibited a neutral mood, appropriate affect, and adequate 
judgment and insight in addition to a normal, logical thought 
process.  He likewise had adequate impulse control and his 
remote and recent memory was intact.  

Upon his June 2005 discharge from the PTSD program, the staff 
psychiatrist noted that the veteran had completed all of the 
program's requirements and complied with maintenance 
medications.  He experienced no acute psychiatric or medical 
problems throughout his stay.  In his exit interview, the 
veteran reported that the program had taught him self-
awareness, coping skills and improved socialization skills.  
The staff psychiatrist indicated that the veteran was 
psychiatrically stable for discharge, that he denied 
depressive cognitions, suicidal or homicidal ideation, and 
that he was financially and medically competent, although 
presently unemployable.  On discharge, the interviewer 
provided a GAF score of 45.

2006 Records
At his May 2006 Travel Board hearing, the veteran discussed 
his previous and current treatment for PTSD at the local VA 
hospital.  The veteran testified that he was estranged from 
his sister and that he infrequently (once per month) speaks 
with friends or other family members, as "[t]here's nothing 
in common to draw us to conversations, any kind of 
activity."  Hearing Transcript at 5.  The veteran also 
reported that he experienced nightmares and flashbacks and 
that he previously had self-medicated with alcohol.  When 
asked whether his PTSD symptoms had worsened over the 
previous years, the veteran answered affirmatively, and 
stated that he did not have much work history.    

b. Discussion
A review of the veteran's medical reports and other evidence 
of record reveal that the veteran exhibits PTSD symptoms 
consistent with a 50 percent rating.  While the Board 
comments that the veteran exhibits symptoms consistent with a 
30 percent rating, such as depressed mood, anxiety, mistrust 
or suspiciousness, and normal conversation, he also displays 
symptoms and behaviors that fall within the higher, 50 
percent rating criteria.  In such a circumstance, where a 
question arises as to which of two ratings shall apply, the 
higher of the two will be assigned.  38 C.F.R. § 4.7.

As reflected by the July 2004, September 2004, and December 
2004 VA reports and the July 2004 affidavits of the veteran's 
female companion and former employer, the veteran displays 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of mood 
and motivation.  All of these VA medical reports convey that 
the veteran has experienced a lack of motivation and 
difficulty sustaining employment.  The female companion 
likewise indicated that the veteran was moody, withdrawn, 
isolated, quiet and displayed little motivation to complete 
tasks, make simple decisions or participate in household 
chores.  In addition, the veteran's former employer 
highlighted that, while he had progressively given the 
veteran responsibility in the workplace, he subsequently had 
to rescind these responsibilities and terminate the veteran's 
employment due to the veteran's failure to complete tasks or 
follow instructions, his errors and overall poor performance.  
Moreover, the most recent June 2005 VA examiner who 
discharged the veteran from his PTSD treatment program 
indicated that he currently was unemployable.  The Board 
finds this evidence to be demonstrative of the occupational 
and social impairment with reduced reliability and 
productivity that characterizes a 50 percent rating, rather 
than a mere decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily), that typifies a 30 
percent rating.                  

Additionally, although the June 2005 VA medical report found 
the veteran's remote and recent memory to be intact, which 
could weigh against a 50 percent rating, both the veteran's 
former employer and his female companion attested to the fact 
that the veteran frequently has failed to complete tasks, in 
addition to having difficulty concentrating and remembering 
things even after having been told numerous times.  These 
attestations, emanating from real-world interactions over a 
period of years, weigh in favor of the 50 percent rating.  
Moreover, when viewing this evidence in conjunction with the 
June 2005 examiner's assessment of the veteran's memory, the 
Board determines that this evidence at least falls in 
equipoise, in which case, the veteran receives the benefit of 
the doubt for the higher rating.      

Further, while the Board recognizes that the veteran has 
partaken in a long-term relationship with a female companion 
with whom he lives and had engaged in a years-long working 
relationship with his former employer, the Board determines 
that, on the whole, the veteran demonstrates difficulty in 
establishing and maintaining effective social and work 
relationships, which weighs in favor of a 50 percent rating.  
The July 2003 VA examiner characterized the veteran as having 
"intense" interpersonal problems with an inability to 
sustain intimate relationships outside his family unit, and 
the August 2003 correspondence reiterated such impressions.  
Medical reports from September 2004, October 2004 and 
December 2004 reflect the veteran's socially avoidant 
behavior, where he reported keeping away from crowds, fearing 
that he may hurt others.  In addition, the veteran disclosed 
having had at least one verbal altercation stemming from his 
quick temper.  The female companion's July 2004 affidavit 
also supports the Board's rating determination, as it 
demonstrates that, while the veteran does have a relationship 
with her, he does not communicate with her, is quiet, moody 
and irritable.  Moreover, at his May 2006 hearing, the 
veteran testified that he had become estranged from his 
sister and speaks with friends or family only once per month, 
as he feels that he shares nothing in common with them.  This 
evidence in its totality thus weighs in favor of a higher 
rating of 50 percent.

The Board recognizes that none of the medical records or 
other evidence demonstrates that the veteran exhibited 
circumstantial, circulatory or stereotyped speech or 
impairment of judgment, abstract thinking and long term 
memory, which tend to characterize a 50 percent rating.  The 
symptoms recited in the rating schedule criteria, however, 
are "not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
Board must consider all symptoms of a veteran's 
service-connected mental condition that impact his level of 
occupational or social impairment.  Id., at 443.  Following 
this directive, an examination of the veteran's disability 
picture in its entirety leads the Board to conclude that his 
PTSD symptoms warrant the higher rating of 50 percent.  
Alternatively, as noted above, if a question were to exist as 
to which of two disability ratings applies, the higher rating 
would prevail.  38 C.F.R. § 4.7.

In addition to considering the rating criteria, the Board 
observes that the veteran's GAF scores, which represent the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," are also 
important in rating his psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  Like an examiner's 
assessment of the severity of a condition, a GAF score 
assigned in a case is not dispositive of the evaluation 
issue; rather, the Board must consider the GAF score in light 
of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a).  When viewed in this context, the 
veteran's most recent GAF scores of 45 and 50, which reflect 
his serious impairment in social or occupational functioning 
(e.g., no friends; inability to keep a job), are consistent 
with the 50 percent evaluation.  Further, while the July 2003 
VA examiner's GAF score of 55 indicates only moderate PTSD 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), which could preponderate 
against a higher rating, when considering the veteran's 
actual symptoms then, to include avoidant behavior, intense 
interpersonal difficulties, occupational problems, spotty 
work history, and irritability, and as reflected in 
subsequent records, the Board finds that the weight of the 
evidence falls in favor of the higher rating.       

The Board further comments that the veteran's PTSD symptoms 
do not qualify him for a 70 percent rating, as he has not 
demonstrated that he has deficiencies in most areas due to 
suicidal ideation, obsessional rituals, intermittently 
illogical obscure or irrelevant speech, periods of violence, 
spatial disorientation, neglect of personal appearance or 
hygiene and an inability to establish and maintain effective 
relationships.  The veteran likewise does not qualify for a 
100 percent rating because he has not exhibited total 
occupational and social impairment due to persistent 
delusions or hallucinations, memory loss of close family 
members, gross impairment of thought process or 
communication, and other symptoms associated with such a 
rating.  


IV. Conclusion
For the reasons stated above, the Board finds that a higher 
rating of 50 percent for the veteran's service-connected PTSD 
is warranted.  As the preponderance of the evidence is 
against a scheduler rating in excess of 50 percent, the 
benefit of the doubt doctrine is not applicable to this 
aspect of the veteran's claim.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 
56.  


ORDER

An initial scheduler rating of 50 percent for the veteran's 
service-connected PTSD is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


                                                           
REMAND

The Board recognizes that it does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996).  The Board, however, 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.

In this case, while there is no medical or psychiatric 
evidence of more than one hospitalization in recent years for 
PTSD, the veteran has presented credible testimony before the 
undersigned relating to significant work impairment caused by 
his PTSD.  It is the Board's judgment that this case should 
be referred to the VA Chief Benefits Director for 
consideration of whether an extraschedular rating is 
warranted for his PTSD under 38 C.F.R. § 3.321(b)(1).  Prior 
to this referral, the AMC/RO must conduct any development 
deemed necessary, to include contacting the veteran to 
determine if he had any additional evidence that was relevant 
to the question of whether his PTSD has caused marked 
interference with employment, to include records or a 
statement from a current or former employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The 
AMC/RO should provide the veteran written 
notification specific to the claim for an 
extraschedular rating for PTSD under 38 
C.F.R. § 3.321(b)(1), to include 
informing him of the relevancy of any 
evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by his 
PTSD.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to this aspect 
of his claim.

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service- connected PTSD.  38 
C.F.R. § 3.321(b) (2005).

If the veteran is not satisfied with the decision, he and his 
representative should be provided an SSOC.  A reasonable 
period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


